Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.

Response to Amendment
	The amendment filed on 3/3/2021 has been entered.  All previous objections have been withdrawn.

Claim Objections
Claims 10-15 are objected to because of the following informalities: in claim 10, line 5, the phrase “suction arranged” should be changed to “suction valve arranged”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (US 5,076,769) in view of Wirz (US 6,318,967) as evidenced by Lusk (US 1,676,789).
Claim 10:  Shao discloses a reciprocating pump comprising a barrel (11) with an outer surface and a cylinder chamber (12) therein; a piston (13) to reciprocatingly slide in the cylinder chamber; a plurality of suction valves (20a/22a) comprising at least a first suction valve (20a) and a second suction valve (22a) arranged in respective valve seats (note seating surface in 11 adjacent 22a/20a) defined in the compressor barrel and fluidly coupled to the cylinder chamber; a plurality of delivery valves (20b/22b) comprising at least a first delivery valve (20b) and a second delivery valve (22b) arranged in respective valve seats defined in the compressor barrel fluidly coupled to the cylinder chamber; a gas inlet plenum (note plenum around 24) defining a plurality of inlet apertures (note branches of 24 connecting with 20a/22a) fluidly coupled to the plurality of suction valves and comprising at least a first inlet aperture (note aperture upstream of 20a) and a second inlet aperture (note aperture upstream of 22a); a gas discharge plenum (note plenum around 25) defining a plurality of outlet apertures (note branches of 25 connecting with 20b/22b) fluidly coupled to the plurality of delivery 
Shao does not disclose a connecting flange provided around each of the plurality of inlet apertures of the gas inlet plenum and each of the plurality of outlet apertures of the gas discharge plenum to mechanically removably attach the gas inlet plenum and the gas discharge plenum to the compressor barrel.  However, Wirz teaches a pump arrangement (Figs. 1-3) in which a connecting flange (20d/20e/24d/24e) is provided around each of a plurality of inlet apertures of a gas inlet plenum (20) and each of the plurality of outlet apertures of the gas discharge plenum (24) to mechanically removably attach the gas inlet plenum and the gas discharge plenum to a compressor barrel (12/30/14).  As incorporated into the apparatus of Shao, each connecting flange from Wirz would necessarily be situated adjacent to a respective valve seat when attached to the Shao’s compressor barrel.  It would have been obvious before the effective filing date of the invention to make the plenum of Shao be mechanically removable as taught by Wirz as it allows easy disconnection and access to the cylinder/piston for repairs/replacement or adjustment of stroke length (see col. 1, lines 30-38).
While Shao’s piston device concerns pumping liquids, the device itself is functionally capable to be operated to pump gases and act as a compressor.  Such versatility with piston pumps to act as a pump or compressors is well known in the art as evidenced by Clement (see Figs. 2 or 5) which uses a reciprocating piston device to pump liquids or compress gases (see col. 1, lines 12-15).  As such, Shao’s apparatus could perform the intended use of operating to compress gases should the occasion require.
Claim 13:  Shao and Wirz teach the previous limitations.  Shao further discloses that the piston divides the cylinder chamber in a head-end chamber and a crank-end chamber (Fig. 1), the first suction valve and the first delivery valve are fluidly coupled to the head-end chamber (Fig. 1), and the second suction valve and the second delivery valve are fluidly coupled to the crank-end chamber (Fig. 1).
Claim 14:  Shao and Wirz teach the previous limitations.  Shao further discloses that the first suction valve is arranged in a first suction valve seat provided in the compressor barrel and in fluid communication with the cylinder chamber through a first gas suction port (Fig. 1), the first delivery valve is arranged in a first delivery valve seat provided in the compressor barrel and in fluid communication with the cylinder chamber through a first gas delivery port (Fig. 1), the second suction valve is arranged in a second suction valve seat provided in the compressor barrel and in fluid communication with the cylinder chamber through a second gas suction port (Fig. 1) and the second delivery valve is arranged in a second delivery valve seat provided in the compressor barrel and in fluid communication with the cylinder chamber through a second gas delivery port (Fig. 1).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (US 5,076,769) in view of Wirz (US 6,318,967) and in further view of Butcher (US20160208708).
Claim 11:  Shao and Wirz teach the previous limitations but are silent about the gas inlet/discharge plenum being formed by additive manufacturing.  However, Butcher teaches a manifold/plenum article (10) that is formed by additive manufacturing which can eliminate the burdens of casting and allow for the creation of intricate shapes (see .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shao (US 5,076,769) in view of Wirz (US 6,318,967) and in further view of Hartl (US 8,117,960).
Claim 15:  Shao and Wirz teach the previous limitations.  Shao does not disclose cooling ducts that extend in a longitudinal direction substantially parallel to the direction of movement of the piston in the cylinder chamber. However, Hartl discloses a compressor barrel (1, note the casing is acting as the barrel) with cooling ducts (7) that extends in a longitudinal direction substantially parallel to the direction of movement of the piston (5, see Fig. 2, the examiner also notes that “the cooling openings are configured in the shape of segments of a ring” and these segments act as a plurality of ducts that extend in a longitudinal direction) in the cylinder chamber (the casing 1 also creates the chamber). It would have been obvious before the effective filling date to one having skill in the art to use cooling ducts as taught by Hartl into the compressor of Shao in order to cool the compressor during operation and prevent overheating.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive in light of newly discovered prior art.  Examiner has addressed Applicant’s newest claim limitations using the new reference of Shao (US 5,076,769).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.